Exhibit 10.6 SEPARATION AGREEMENT AND GENERAL RELEASE Jeffrey Lester (“Executive”) and USA Truck, Inc. (hereafter “the Company” hereby enter into this Separation Agreement and General Release (“Agreement”). WHEREAS, Executive’s employment with the Company or one of the Released Parties is being terminated pursuant to Executive’s resignation; and WHEREAS, Executive and the Company desire to agree to the terms and conditions of Executive’s resignation. NOW THEREFORE, in consideration of the promises and agreements contained herein and other good and valuable consideration, the sufficiency and receipt of which are hereby acknowledged, and intending to be legally bound, Executive agrees as follows: 1.
